16DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Applicant’s pre-amendment of 9/28/2020 is received.  A substitute specification and amendments to the claims are received and entered. 
Claims 1-7, 9, 11-15 are amended, claim 16 is new, and claims 8 and 10 are cancelled by amendment. 
Claims 1-7, 9, and 11-16 are pending.  

Claim Objections
Claims 2-4, 7, 11, 12, and 14-16 are objected to because of the following informalities: 
Claim 2: this is a suggested revision to better recite the limitations- “wherein at least one of said guiding installations is displaceable relative to the corresponding counter-guiding installation along a displacement path, said displacement path including regions that are perpendicular to a longitudinal direction of the forehead band”,
Claim 3: this is a suggested revision to better recite the limitations- “wherein at least one of the guiding installations is displaceable relative to the corresponding counter-guiding installation along a displacement path, said displacement path including arc regions”,
Claim 4: line 3- delete “by way of”,
Claim 7: delete “which engage” and replace with “configured to engage” for properly reciting the intended use or function of the latching elements and counter-latching elements;
Claim 11: delete “in each case embodied so as to be”,
Claim 12: lines 3-4- delete “that is guided in” and replace with “configured to be received by”,
Claim 14: line 10- delete “is disposed so as to be”, second to last line of the claim- “which securing system” should be revised to “said securing system”,
Claim 15: line 3- It is suggested to delete “by way of” such that claim 15 recites “wherein a forehead band of the securing system is fastened to the helmet shell by four anchoring elements” for better form, 
Claim 16: please provide a period at the end of the claim. 
Appropriate correction is required.

Allowable Subject Matter
Claims 1-7, 9, and 11-16 are allowed because the prior art doesn’t teach or render obvious the structure of the securing system comprising a forehead band having two guiding installations and two neck band portions having in each case one counter-guiding installation that corresponds to one of the two guiding installations of the forehead band, each counter-guiding installation for repositioning the respective neck band portion in relation to the forehead band is displaceable on the corresponding guiding installation, the guiding installations are disposed on a free end of a respective forehead band lever arm, the forehead band lever arm extends in a direction of the respective neck band portion beyond a pivot axis about which the respective neck band portion is pivotable in relation to the forehead band, and the guiding installations are spaced from the pivot axis in a manner perpendicular to the longitudinal direction fo the forehead band.
Please also consider the suggested revisions outlined in the claim objections section above. 

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732